DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. Applicant's amendment and remarks filed on 04/18/2022 are acknowledged.
Claims 36-53 are pending. 

Claims 50-53 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions/Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/08/2021.

Claims 36-49 are presently under consideration.


3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4. The rejection on the ground of nonstatutory double patenting over the claims of U.S. Patents No. 7,390,888 (which issued from USSN 11/178160), set forth in section 5 of the previous office action (dated 11/17/2021), is withdrawn, at least in view of the Statutory Disclaimer dated 12/06/2010, disclaiming all claims of the ‘888 patent.


5. Claims 36 stand 40-49 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,180,543.

The rejection set forth in section 6 of the previous office action is maintained. Applicant’s arguments have been fully considered but have not been found convincing.

In response to applicant’s assertion that the antibody recited in the ‘543 patent is unrelated to the instant antibody, applicant’s attention is drawn to claim 7, which is reproduced herein:
Claim 7. The method of claim 1 further comprising administering an effective amount of a pharmaceutical composition comprising an isolated human IgM antibody or fragment thereof, wherein the antibody or fragment comprises: 
(a) the variable heavy chain amino acid CDR domain sequences 
CDR1 GGSVSLYY (SEQ ID NO:1), 
CDR2 GYIYSSGST (SEQ ID NO:2) and 
CDR3 ARSASIRGWFD (SEQ ID NO:3), and 
light chain CDR sequences 
CDR1 QSISSY (SEQ IDNO: 4), 
CDR2 AAS (SEQ ID NO:5) and 
CDR3 QQSYHTPW (SEQ ID NO:6); or 
(b) the variable heavy chain amino acid sequence set out in SEQ ID NO: 7 and the variable light chain amino acid sequence set out in SEQ ID NO: 8. 

The following is an alignment of instant SEQ ID NO: 8 to SEQ ID NO: 7 of the ‘543 patent (from SCORE; CDRs underlined): 
 1 QVQLQESGPGLLKPSETLSLTCTVSGGSVSLYYWSWIRQSPGKEPEWIGYIYSSGSTDYN 60
   ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
 1 QVQLQESGPGLLKPSETLSLTCTVSGGSVSLYYWSWIRQSPGKEPEWIGYIYSSGSTDYN 60

61 PSLRSRVTISLDTSNNRFSLNLRSVTAADTAVYWCARSASIRGWFDPWGQGTLVTVSS 118
   ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
61 PSLRSRVTISLDTSNNRFSLNLRSVTAADTAVYWCARSASIRGWFDPWGQGTLVTVSS 118


The following is an alignment of instant SEQ ID NO: 6 to SEQ ID NO: 8 of the ‘543 patent (from SCORE; CDRs underlined):
 1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKVLIYAAS-LRSGVPS 59
   |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
 1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKVLIYAASTLRSGVPS 60

60 RFSGSGSGTDFTLTVSSLQPEDFATYYCQQSYHTPWTFGQGTKVE 104
   |||||||||||||:|||||||||||||||||||||||||||||||
61 RFSGSGSGTDFTLSVSSLQPEDFATYYCQQSYHTPWTFGQGTKVE 105

Thus, the antibody recited in the ‘543 patent is within the scope of instant claim 36, and as such anticipates the instant claims.



5. Claims 36-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,274,131.

Application USSN 16/233773, which was the basis of provisional nonstatutory double patenting rejection set forth in section 8 of the previous office action, issued as U.S. Patent No. 11,274,131 on 03/15/2022; accordingly, the rejection is maintained as a non-provisional double patenting rejection.

Applicant’s arguments have been fully considered but have not been found convincing.

Applicant’s attention is drawn to claims 5 and 8 of the ‘131 patent, which recite “antibody hIgM12.”  According to instant specification at page 57, lines 19-31, as amended on 10/08/2019, antibody hIgM12 comprises light and heavy variable regions of SEQ ID NOS: 6 and 8, respectively, and a hybridoma expressing antibody hIgM12 was deposited in ATCC under Accession No. PTA-8932.  Therefore, the presently claimed antibody is recited in the claims of the ‘131 patent. 


6. Claims 36 and 40-49 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 13/880415 and 14/395141, published as 20130280167 and 20150104460, respectively.

The rejection set forth in section 7 of the previous office action is maintained. Applicant’s arguments have been fully considered but have not been found convincing.

The antibody recited in claims 45-46 of the ‘415 application, and the antibody recited in claims 16 and 19 of the ‘141 application, are within the scope of instant claims for the same reason as the antibody recited in claim 7 of U.S. Patent No. 11,180,543 (see section 5 above), because SEQ ID NOS: 1 and 11 of each application are identical to SEQ ID NOS: 7 and 8 of the ‘543 patent.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7. Conclusion: no claim is allowed.


8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644